Citation Nr: 1219372	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, claimed as secondary to various service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty form August 1971 to September 1975 and from September 1988 to January 1995.  He also had service with the U.S. Naval Reserve.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO.  

The Veteran was afforded a hearing held at the RO before the undersigned Veterans Law Judge in October 2010.  

In August 2011, the Board, inter alia, remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record, to include obtaining outstanding treatment records and scheduling a VA examination.  

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed and the Veteran does not claim otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Upon completion of the requested development, a Supplemental Statement of the Case (SSOC) issued in February 2012, confirmed and continued the previous denial.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  



FINDINGS OF FACT

1.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to Type II diabetes mellitus since service; nor is he found to be competent to render an opinion linking the development of the Type II diabetes mellitus to either his service-connected hypertension or coronary artery disease on the basis of direct causation or aggravation.  

2.  The Veteran is not shown to have manifested complaints or findings referable to Type II diabetes mellitus in service or until many years thereafter.  

3.  The currently demonstrated Type II diabetes mellitus is not shown to be due to an event or incident of the Veteran's active service or otherwise to have been caused or aggravated by a service-connected disability.  



CONCLUSION OF LAW

The Veteran's disability manifested by Type II diabetes mellitus is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2007, June 2009, September 2011 and October 2011.  The August 2007 letter also notified the Veteran of the evidence needed to establish a claim for service connection on a secondary basis, as well as VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision. 

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded various VA examinations to address the nature and etiology of his claimed Type II diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  

A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  

Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  

In short, a Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).  

The U.S. Court of Appeals for Veterans Claims (Court) in Bardwell v. Shinseki, 24 Vet. App. 36 (2010) recently held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  

Particular diseases are deemed associated with herbicide exposure, under VA law, and shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, and the diseases listed at 38 C.F.R. § 3.309(e), including Type II diabetes mellitus, become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Additionally, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (a).  

Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Further, secondary service connection shall be awarded when a disability" is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease from the current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  


Standard of Review 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  



Analysis 

By way of background, in a May 1995 rating decision, issued in June 1995 by the RO, the Veteran was granted service connection for hypertension.  In an October 2011 rating decision, the RO granted service connection for coronary artery disease.  

The Veteran filed his claim of service connection for Type II diabetes mellitus, as secondary to the service-connected hypertension in September 2006.  Throughout the appeal, including during his hearing, the Veteran has clearly expressed intent to limit his appeal to service connection on a secondary basis and not a direct or presumptive basis.  

However, the Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  As such, the Board will provide limited discussion and analysis of the claim based on theories of presumptive service connection and direct service connection.  

At no point has the Veteran alleged exposure to herbicides during his service in a ship off the coast of the Republic of Vietnam (Vietnam), nor do his service records indicate service in the Republic of Vietnam or the contiguous waterways within the border of that country.  

In this regard, the service records show the Veteran served with the U.S. Navy aboard the U.S.S. Talbot (FFG 4) from August 1971 to September 1975.  Notably, the Veteran does not contend, nor does the evidence show that he served in the Republic of Vietnam or within its land borders, to include the contiguous waterways, during this period of his service.  

There is no evidence that the U.S.S. Talbot entered the waterways of the Republic of Vietnam.  Hence, review of the claim will proceed without discussion of the merits of a claim for presumptive service connection based on herbicide exposure.  

Thus, the statutory presumptions for disabilities claimed as a result of exposure to herbicides does not apply in this case.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  

Further, the Veteran's claim of service connection for diabetes mellitus does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(3) (which provides for establishing service connection for chronic diseases, including Type II diabetes mellitus, on a presumptive basis based on if the disability was manifest to a compensable degree within one year of discharge from active duty).  

In this regard, the Veteran has not alleged, nor does the clinical record show, that he developed Type II diabetes mellitus within one year of his discharge from service.  

As for service connection on a direct basis, the Board notes that the service treatment records are negative for complaints or findings of Type II diabetes mellitus.  Moreover, the Veteran has not claimed to have experienced a continuity of symptomatology for Type II diabetes mellitus since his active service.  

In this regard, a VA general examination provided immediately following his discharge from active service, in March 1995, included findings of "no history of diabetes mellitus."  A VA neurological examination, dated in December 2000, showed that his family history was significant for diabetes mellitus affecting the Veteran's father and sister.  Here, he was diagnosed with hypertension, hypercholesterolemia and obesity, but not with Type II diabetes mellitus.  

Further, there is no medical opinion of record that establishes the claimed Type II diabetes mellitus is related to an event or incident of his service.  

In addressing the claim for service connection on a secondary basis, the Board notes that post-service treatment records show that the Veteran had been diagnosed with Type II diabetes mellitus since 2003.  This satisfies the service connection requirement of a "current disability."  See Shedden v. Principi, 381 F.3d at 1167 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Thus, the matter hinges on whether the service-connected disabilities, including hypertension and coronary artery disease, either caused or aggravated his Type II diabetes mellitus.  

A September 2007 VA examination reveals the claims file was not available for review.  The examiner noted the Veteran reported a history of being diagnosed in 1989 with hypertension, and being diagnosed in 2003 with Type II diabetes mellitus.  

On examination, the examiner observed that the Veteran denied any shortness of breath, chest pain, palpitations, dizziness, headaches, numbness or tingling in his hands or feet, or visual problems related to his diabetes.  In fact, the Veteran had no complaints.  He denied any hypoglycemic reactions or ketoacidosis, and his current treatment involved being on a low carbohydrate diet with no calorie restriction and taking oral medication since 2005, without any insulin therapy.  

The examiner noted that the Veteran had no restriction of activities, neurological deficits, eye problem or skin problems on account of the diabetes mellitus.  

The examiner provided a diagnosis of Type II diabetes mellitus, and opined that it was less likely as not that the Type II diabetes mellitus was related to his service-connected hypertension.  The examiner concluded that it was more likely than not that the Type II diabetes mellitus was related to his morbid obesity.  

In October 2011, the Veteran underwent a VA examination and was diagnosed with Type II diabetes mellitus.  The examiner opined that the Veteran's diabetes mellitus was not caused or aggravated by his service-connected coronary artery disease, as coronary artery disease did not cause or aggravate diabetes mellitus.  

An addendum report provided in November 2011 included a rationale for the October 2011 opinion.  Here, the same examiner noted the claims file had been reviewed and concluded that current medical literature does not show that coronary artery disease could cause or aggravate diabetes mellitus.  

The Board finds that the September 2007 and October 2011 VA examiners' opinions constitute probative and dispositive evidence as to the medical question presented in this appeal.  

In this regard, the examiners based these opinions on both current examinations of the Veteran and review of the documented medical history, including the Veteran's lay assertions, and findings, supported by a rationale that discusses both.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board acknowledges that the September 2007 VA examiner indicated that the claims file was not available for review prior to the examination.  However, the Board still finds the examination adequate for rating purposes, as the examiner relied upon the Veteran's accurate account of his medical history, and as the nature and etiology of the Type II diabetes mellitus could be ascertained from this history and the findings reported during the examination.  

The Board also notes that the examiner did not provide an opinion as to whether or not the hypertension aggravated the claimed Type II diabetes mellitus.  As discussed, secondary service connection may also be granted where the evidence shows that a chronic disability has been aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

However, the Board notes that the physical findings on examination show that the Veteran's Type II diabetes was essentially asymptomatic (the examiner noted the Veteran had no complaints) and was controlled by diet and an oral hypoglycemic agent.  Moreover, the VA treatment records show that the Veteran was being treated with Metformin and seen by a private dietician, but was otherwise without treatment.  

It is well settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

However, in this case, as the Veteran has failed to present any clinical evidence or assertions to support any assertion that his Type II diabetes mellitus is aggravated by his service-connected hypertension, the physical findings on examination and in the clinical record do not show a pattern of pathological increase or change in the Type II diabetes mellitus that could be linked the service-connected hypertension on the basis of aggravation.  Moreover, a VA examiner also noted that the Veteran's heart disease did not aggravate the diabetes mellitus.    

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Overall, the only evidence of record supporting the Veteran's claim of service connection are his own lay statements and descriptions of his symptomatology.  

As noted, when addressing the competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence.  If not, then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in-service injury or disability, if any.  Robinson, Id.  

Although the Veteran is deemed competent to describe overt physical manifestations of his Type II diabetes mellitus, to include low blood sugar, high blood sugar, and skin, vision and neurological defects, as these particular symptoms are capable of lay observation, he is not shown to possess any training or expertise that would make him competent to comment meaningfully as to the nature and likely etiology of the claimed hypertension.  

Rather, they reflect the Veteran's own, and in this case unsupported, opinion that a medical relationship between the two conditions exists.  The Veteran is not competent to make such statements concerning etiology.  Grottveit, 5 Vet. App. 91, 93 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).  

Moreover, the Veteran has failed to submit any medical evidence to support his lay assertions.  

Hence, on this record, any lay statements are clearly outweighed by the medical opinions rendered in connection with the VA examinations, which were based upon the Veteran's assertions, physical findings, and a review of the record, and were supported by a sound medical rationale.  

Accordingly, the preponderance of the evidence is against the claim of secondary service connection for Type II diabetes mellitus; hence, it must be denied.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.  The benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for Type II diabetes mellitus, claimed as secondary to various service-connected disabilities, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


